NUMBER 13-08-00548-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE SCOGGINS CONSTRUCTION COMPANY, INC.



On Petition for Writ of Mandamus 



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza

Memorandum Opinion Per Curiam (1)


	Relator, Scoggins Construction Company, Inc., filed a petition for writ of mandamus
in the above cause on September 19, 2008.  Through this original proceeding, relator
challenges the trial court's order of August 26, 2008, denying relator's motion for leave to
join third-party defendants and to designate responsible third parties.  The Court requested
and received a response from the real party in interest, Mercedes Independent School
District.
	Mandamus is an extraordinary remedy, which is available only when a trial court has
clearly abused its discretion and the relator lacks an adequate remedy by appeal.  See In
re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135-36 (Tex. 2004) (orig. proceeding)
(citing Walker v. Packer, 827 S.W.2d 833, 840 (Tex. 1992)); see also In re Team Rocket,
L.P., 256 S.W.3d 257, 259 (Tex. 2008) (orig. proceeding).
	The Court, having examined and fully considered the petition for writ of mandamus
and response thereto, is of the opinion that relator has not shown itself entitled to the relief
sought.  See Tex. R. Civ. P. 37, 38; In re Unitec Elevator Servs. Co., 178 S.W.3d 53, 64-66
(Tex. App.-Houston [1st Dist.] 2005, orig. proceeding); In re Martin, 147 S.W.3d 453, 458-59 (Tex. App.-Beaumont 2004, orig. proceeding); In re Arthur Andersen LLP, 121 S.W.3d
471, 485-86 (Tex. App.-Houston [14th Dist.] 2003, orig. proceeding); see also In re
Scoggins Constr. Co., No. 13-08-00317-CV, 2008 WL 2721811 (Tex. App.-Corpus Christi
June 30, 2008, orig. proceeding [mand. pending]).  Accordingly, the petition for writ of
mandamus is DENIED.  See Tex. R. App. P. 52.8(a). 

								PER CURIAM

Memorandum Opinion delivered and
filed this 15th day of October, 2008.
 

 
1.   See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).